Citation Nr: 1511960	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  12-33 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to December 1970.  In May 2013, he testified before the undersigned at the RO.  A transcript of the hearing is associated with his claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim was one for entitlement to service connection for PTSD, and the Board has expanded the claim to include all acquired psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In October 2010, the Board obtained an opinion from a VA examiner that indicated that the Veteran did not have PTSD, and he had a mood disorder that was not related to service.  Subsequently, the Veteran testified in May 2013 that he incurred mortar attacks at his base while in service.  Thereafter, he submitted a June 2013 statement from a private psychiatrist, in which the psychiatrist opined that the Veteran had PTSD, and it was related to trauma and life threatening experiences during his tour in Vietnam.  The reported experiences included being fired upon and enduring mortar fire.

With regard to PTSD, if a stressor claimed by a veteran relates to his or her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support the PTSD diagnosis and that the Veteran's symptoms are related to the claimed stressor, the veteran's testimony can establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  However, in this case, the private psychiatrist is not a VA psychiatrist or a psychiatrist with whom VA has contracted.  Therefore, the Board will remand to afford the Veteran an examination with such an individual.  Sanchez-Navarro v. McDonald, 774 F.3d 1380 (Fed. Cir. 2014).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination by a VA psychiatrist or psychologist to determine the nature and etiology of the claimed psychiatric disorder, to include PTSD, and whether his fear of hostile military or terrorist activity is a sufficient stressor to support the diagnosis. 

If PTSD is diagnosed, the examiner should provide an opinion as to whether PTSD is at least as likely as not (at least a 50 percent probability) related to the Veteran's fear of hostile military or terrorist activity during service.  The examiner is advised that no other stressor has been confirmed in this case.  If PTSD is not diagnosed, please describe the criteria found to be lacking.

If any psychiatric disorder other than PTSD is diagnosed, the examiner should provide an opinion as to whether such disorder is at least as likely as not (at least a 50 percent probability) related to an injury or disease in service.

2.  Readjudicate the claim.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

